Citation Nr: 1112229	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-36 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim concerning whether the character of the appellant's discharge is a bar for purposes of receipt of VA benefits.

2.  Whether the character of the appellant's service constitutes a bar to Department of Veterans Affairs benefits


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and his brother


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for prostate cancer.

As will be discussed below, in a January 1994 administrative decision, the RO found that the character of the appellant's discharge was a bar to VA benefits.  The Board has a legal duty under 38 U.S.C.A. § 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the matter of whether entitlement to benefits is barred based upon the character of discharge for a period of active service.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized the issues on appeal as reflected on the title page.

In November 2010, the Veteran provided testimony at a video conference hearing at the RO held before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  In a January 1994 administrative decision, the RO determined that the character of the appellant's discharge constituted a bar to VA benefits; although notified of the denial and his appellate rights in a February 1994 letter, the appellant did not initiate an appeal.

3.  Evidence associated with the claims file since the January 1994 administrative denial is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to basic eligibility to receive VA benefits.


CONCLUSIONS OF LAW

1.  The January 1994 RO decision, that the appellant's character of discharge was a bar to VA benefits, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2010).

2.  As new and material evidence has been received, the claim as to whether entitlement to benefits is barred based upon the character of discharge for a period of active service is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.  Regarding the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to basic eligibility to receive VA benefits, inasmuch as the determination below constitutes a full grant of that portion of the claim, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice timing is harmless.

Laws and Regulations

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).


Factual Background and Analysis

New and Material Evidence

In a January 1994 administrative decision, the RO found that the character of discharge from the appellant's period of service from November 1967 to March 1972 constituted a bar to VA benefits.  Although notified of the decision by letter in February 1994, the appellant did not initiate an appeal.

Evidence at the time of the January 1994 decision included the appellant's DD 214, which reflects that he had active service from November 1967 to March 1972 and was dishonorably discharged.  Also of record were the appellant's service personnel records and service treatment records.  In a February 1968 Record of Proceedings under Uniform Code of Military Justice (UCMJ) Article 15, it was reported that the appellant was disrespectful in language to a superior non-commissioned officer.  In an April 1969 Record of Proceedings under Uniform Code of Military Justice (UCMJ) Article 15, it was reported that the appellant failed to go at the prescribed time to his place of duty.  In a July 1969 Summary Court Martial Order, the appellant was found guilty of willfully disobeying a lawful order from the superior non-commissioned officer and disrespectful language directed at the superior non-commissioned officer.  In a July 1969 Record of Court Martial Conviction, the appellant was charged with four charges.  The first charge was attempting to murder a superior non-commissioned officer by shooting him with an M-16 rifle.  The second charge was assaulting another superior non-commissioned officer by grabbing him on the wrist with his hand, leaping at him, and swinging at him.  The third charge was communicating a threat to injure a superior non-commissioned officer by stating, "I hope you realize what the orderly room does to me depends on whether you live or die.  You better tip lightly over the battery area from now on 'cause anything that happens, I might do you a job," or words to that effect.  The fourth charge was resisting being lawfully apprehended by military policemen, by kicking and swinging at them with his fists.  The appellant was found guilty of all the charges and sentenced to a dishonorable discharge, confinement, and hard labor for five years.  In January 1972, he was detained at Fort Leavenworth, Kansas.  

Service treatment records dated in July 1968 include a report of medical history wherein the appellant complained of frequent or severe headaches, dizziness or fainting spells, pain or pressure in the chest, frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and an excessive drinking habit.  No further explanation was provided.  Similar complaints were recorded in a January 1971 Report of Medical History.  The examiner summarized the problems as anxiety and provided no further remarks.  

Also of record was a June 1975 letter that notified the appellant the Army Board for Correction of Military Records determined that insufficient evidence was presented to indicate probable material error or injustice and denied his application for correction of military records in May 1975.  

The record also included a February 1993 statement and the transcript from an August 1993 VA hearing held at the RO, wherein the appellant described the events leading up to his Article 15 and court martial proceedings in service.  In January 1994, the RO concluded that there was a statutory bar to the appellant receiving VA benefits.  The appellant did not initiate an appeal in regard to the RO's January 1994 decision; hence, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The appellant sought to reopen his previously denied claim in April 2009.  In this regard, while the current claim arose as a result of a claim for service connection for prostate cancer, the claim is based on the same factual basis as that denied in January 1994, as the threshold issue of whether the appellant is eligible for VA benefits must be decided prior to adjudicating any claim for VA benefits.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the January 1994 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence associated with the claims file since the January 1994 decision includes testimony from a November 2010 video conference hearing and a January 2011 private psychiatric evaluation from the Saluda Center.  During the hearing, the appellant reported he was court martialed for attempted murder and 28 counts of assault.  He was appointed a military attorney during the proceedings.  The appellant testified that he was treated by a psychiatrist for depression after he was arrested during service.  He said that the psychiatrist testified during the court martial proceeding that the appellant was unable to heed to the right despite knowing the difference between right and wrong at the time of the incident; however, the judge threw the testimony out and stated that the psychiatrist was not qualified to make that statement.  The appellant testified that he believed he had a mental breakdown prior to the incidents that occurred while he was in combat, involved in firefighting.  He described a blackout after the First Sergeant called him a "nigger" and could not remember what happened, except the First Sergeant had a gun drawn on him and the appellant asked him for help.  The next thing he remembered was being confined.  

The appellant reported he had requested the record of his trial from the Army for 40 years.  In 1978 or 1979, he received a letter from a Judge Advocate General (JAG) officer which stated that he had been reading the appellant's records in 1978 and laid them down before going on vacation.  When he returned, the records were gone and they had not seen them since.  The JAG related that he saw some things in the record that concerned him, but he did not say what they were.  

The appellant's son testified that his father was diagnosed with posttraumatic stress disorder (PTSD) in 2009 and was easily aggravated or provoked.  The appellant's older brother testified that the appellant did not have any problems with relatives or neighbors while growing up and he did not understand what had taken place in Vietnam to make him "go all berserk."  

In the January 2011 private psychiatric report, the appellant was evaluated for mental health complaints at the Saluda Center.  The examiner(s) determined that in the weeks prior to the alleged shooting incident, the appellant suffered numerous losses and demonstrated symptoms of depression and anxiety.  The examiner(s) related that after six weeks of ongoing stress, the appellant's self protective mechanisms failed and he experienced an inability to manage the stress of uncertainty about his situation, of being unable to find his belongings, and of being called a "nigger."  The conclusion was that the appellant developed Acute Stress Disorder, and his mind dissociated from further intrusive stimuli and incidents occurred that led to his arrest.  The examiner(s) felt the appellant's mind remained dissociative and reported he still did not recall the use of his gun to threaten or assault others.

At the time of the January 1994 decision, the evidence did not show that the appellant was insane at the time he committed the offenses which led to his discharge.  The evidence received since January 1994 is new in that it was not previously considered in the January 1994 decision.  It is material in that it specifically relates to an unestablished fact necessary to substantiate the claim and also raises a reasonable possibility of substantiating the claim.  Thus, the claim must be reopened.


ORDER

New and material evidence having been received, the issue of whether the character of the appellant's discharge is a bar for purposes of receipt of VA benefits is reopened.


REMAND

The appellant asserts that he was insane at the time he committed the offenses which led to his March 1972 dishonorable discharge.  As noted above, the appellant's service personnel records show that during his service, he was charged with attempted murder, assault, communicating a threat to injure, and resisting arrest.  The record reflects that the appellant was found guilty of the charges, was dishonorably discharged, and sentenced to five years of hard labor at Fort Leavenworth.  

During the November 2010 video conference hearing, the appellant's son testified that his father was diagnosed with posttraumatic stress disorder (PTSD) in 2009 and was easily aggravated or provoked.  The appellant's older brother testified that the appellant did not have any problems with relatives or neighbors while growing up and he did not understand what had taken place in Vietnam to make him "go all berserk."  

Post-service records of treatment reflect diagnoses of PTSD, recurrent major depressive disorder, and panic in a January 2011 private psychiatric evaluation at the Saluda Center.  The examiner(s) concluded that upon a review of available service records, in the weeks prior to the alleged shooting incident, the appellant suffered numerous losses and demonstrated symptoms of depression and anxiety.  The examiner(s) stated, "Patients with PTSD are vulnerable to developing Acute Stress Disorder.  The predominant symptom of Acute Stress Disorder is Dissociation."  After six weeks, the examiner determined that the appellant's self protective mechanisms failed and he experienced an inability to manage the stress of uncertainty about his situation, of being unable to find his belongings, and of being called a "nigger."  He developed Acute Stress Disorder and his mind dissociated from further intrusive stimuli and the incidents occurred that led to his arrest.

Although it appears that an attempt was made in 1993 to obtain the appellant's complete service personnel records, the Board is of the opinion that an additional effort should be made to locate these records, including any information/transcripts regarding the appellant's conviction and confinement at Fort Leavenworth, for association with the claims folder.  The Veteran has alleged psychiatric treatment in connection with his conviction and confinement.  An attempt should be made to locate any available service treatment records not already associated with the claims folder.  Finally, the newly submitted evidence, as well as the entire claims folder should be review by a VA psychiatrist or psychologist for an opinion as to the appellant's mental condition during service, particularly beginning in 1969.

In view of the foregoing, the case is REMANDED for the following actions:

1.  The AMC/RO should attempt to obtain the appellant's complete service personnel records, including all information, transcripts, mental evaluations, etc. surrounding any Article 15 proceedings as well as the July 1969 Record of Court Martial Conviction.  The requested should include, but is not limited to a PIES request code of O11.  

2.  The RO should contact the appellant and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for any psychiatric disorder since his separation from service in March 1972.  After securing the necessary releases, the RO should obtain these records.

3.  After all of the development noted above is completed, the claims file and a copy of this remand should be forwarded to a VA psychiatrist or psychologist for review and an opinion as to the appellant's mental state at the time that he committed various offenses in service.  The examiner must review the entire file, including the service treatment records, and service personnel records and provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the appellant was "insane" for VA purposes at the time that he committed the offenses described above.  The examiner is requested to comment on the opinion rendered by the physician in January 2011.  

The examiner should provide a complete rationale for any opinion or conclusion reached.  If the examiner opines that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so (why is the causation unknowable?), must be provided.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify the appellant if further action is required on his or her part.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


